DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garza et al. (“Garza”, US 9845050 B1). 	1) Regarding claim 1, Garza discloses a method comprising:  	receiving, in a vehicle, a radio-frequency (RF) signal (Col. 12, lines 30-42);  	obtaining electrical energy from at least a portion of the RF signal (Col. 12, lines 30-42);  	storing the electrical energy in an energy storage element (Col. 12, lines 30-42; Fig. 3: energy harvest capacitor bank 186); and  	providing, based on the stored electrical energy, power to a device from the energy storage element (Col. 12, lines 30-42; also see Col. 14, lines 15-37;  Figs. 7-8 and corresponding disclosure). 	2) Regarding claim 7, Garza discloses a method comprising:  	detecting, in a first vehicle (Col. 12, lines 30-42; Figs. 1-13), a first radio-frequency (RF) signal (Col. 12, lines 30-42);  	harvesting electrical energy from the first RF signal (Col. 12, lines 30-42); and  	providing power to a device in the first vehicle based on the electrical energy obtained from the first RF signal (Col. 12, lines 30-42; also see Col. 14, lines 15-37;  Figs. 7-8 and corresponding disclosure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 7-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Garza in view of Abolhasan et al. (“Abolhasan” AU 2018100012 A4). 	1) Regarding claim 2, as per the limitation wherein obtaining electrical energy from at least the portion of the RF signal comprises identifying one of a frequency component or a frequency band in the RF signal; and configuring an antenna to obtain electrical energy from the one of the frequency component or the frequency band.  	Abolhasan discloses, in claim 2, the concept of identifying multiple frequency bands within an ambient environment of an energy harvester to inefficiently obtain available energy. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of identifying multiple frequency bands within a ambient environment of an energy harvester to inefficiently obtain available energy as taught by Abolhasan, into the system as taught by Garza, with the motivation to enhance the energy harvesting features of the system. 	2) Regarding claim 3, as per the limitation wherein obtaining electrical energy from at least the portion of the RF signal comprises identifying a frequency band in a wideband frequency spectrum. 	Abolhasan discloses, in claim 2, the concept of identifying multiple frequency bands within an ambient environment of an energy harvester to inefficiently obtain available energy. Notice that the multi-band technique uses frequencies from broad range of spectrum (e.g., 50 MHz to 3GHz, corresponding to a wideband frequency spectrum). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of identifying multiple frequency bands within a ambient environment of an energy harvester to inefficiently obtain available energy as taught by Abolhasan, into the system as taught by Garza, with the motivation to enhance the energy harvesting features of the system.  	As per the limitation selecting a first antenna in the vehicle (Garza discloses, in Col. 12, lines 30-42, that the RF signals are received hence an antenna unit is used. Abolhasan discloses, in claims 1-3, the concept of ensuring that an antenna system (e.g., antenna arrays, corresponding to a first antenna out of a plurality) is equipped with a multi resonator for matching the RF signal to be harvested. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to use a mutli resonate the concept of ensuring that an antenna system is equipped with a multi resonator for matching the RF signal to be harvested, with the motivation to with the motivation to enhance the energy harvesting features of the system), the first antenna tuned to operate in the frequency band (addressed above); and coupling the energy storage element to the first antenna for obtaining electrical energy in the frequency band (Garza discloses, in Col. 12, lines 30-42; Abolhasan claim 3). 	3) Regarding claim 4, Garza and Abolhasan teach wherein the frequency band is an operating frequency band of a communication apparatus in the vehicle (Garza: Fig. 3: controller area network device WiFi transmitter 670; Abolhasan: claim 3). 	4) Regarding claim 5,  Garza and Abolhasan teach wherein the communication apparatus is one of a cellular communication apparatus or a Wi-Fi apparatus (Garza: Fig. 3: controller area network device WiFi transmitter 670; Abolhasan: claim 3). 	5) Regarding claim 8, Garza and Abolhasan with the same motivation to combine as presented in the rejections of claims 2-5 teach wherein the first RF signal is received from a first transmitting element located outside the first vehicle (Abolhasan discloses, in claims 2-3, that the RF signal source may be from a WiFi system (e.g., the WiFi transmitter of Garza) or a cellular system (corresponding to a RF signal received from outside a vehicle), the method further comprising:  		detecting, in the first vehicle, a second RF signal received from a second transmitting element located inside the first vehicle (as addressed above Garza discloses a WiFi transmitter within the vehicle); obtaining electrical energy from the first RF signal and the second RF signal (Garza: Col. 12, lines 30-42; also see Col. 14, lines 15-37;  Figs. 7-8 and corresponding disclosure); and  		providing power to the device in the first vehicle based on the electrical energy obtained from the first RF signal and/or the second RF signal (Garza: Col. 12, lines 30-42; also see Col. 14, lines 15-37;  Figs. 7-8 and corresponding disclosure; also see Abolhasan: claim 3). 	6) Regarding claim 9, Garza and Abolhasan teach wherein the first transmitting element is a cellular transmitter system and the second transmitting element is a Wi-Fi device (see analysis of the rejection of claim 8). 	7) Regarding claim 10, Garza and Abolhasan teach wherein the first RF signal comprises a band of cellular radio frequencies and the second RF signal comprises a band of Wi-Fi signal frequencies (Abolhasan claims 2-3). 	8) Regarding claim 11, Garza and Abolhasan teach wherein obtaining electrical energy from the first RF signal and the second RF signal comprises:  	identifying a first frequency band in a first wideband frequency spectrum of the first RF signal (see analysis of the rejections of claims 2-5 in view of Abolhasan disclosing , claim 3, that the system’s multi-resonator is tuned to identify multiple RF energy sources including WiFi and cellular system sources);  	identifying a second frequency band in a second wideband frequency spectrum of the second RE signal (see analysis of the rejections of claims 2-5 in view of Abolhasan disclosing , claim 3, that the system’s multi-resonator is tuned to identify multiple RF energy sources including WiFi and cellular system sources);  	selecting a first antenna in the first vehicle, the first antenna tuned to operate in the first frequency band (see analysis of the rejections of claims 2-5 in view of Abolhasan disclosing , claim 3, that the system’s multi-resonator is tuned to identify multiple RF energy sources including WiFi and cellular system sources);  	selecting a second antenna in the first vehicle, the second antenna tuned to operate in the second frequency band (see analysis of the rejections of claims 2-5 in view of Abolhasan disclosing , claim 3, that the system’s multi-resonator is tuned to identify multiple RF energy sources including WiFi and cellular system sources); and  	coupling an energy storage element to the first antenna and the second antenna for storing electrical energy in the first frequency band and/or the second frequency band (see analysis of the rejections of claims 2-5 in view of Abolhasan disclosing , claim 3, that the system’s multi-resonator is tuned to identify multiple RF energy sources including WiFi and cellular system sources). 	9) Regarding claim 15, Garza and Abolhasan with same motivation to combine as presented in the rejection of claims 2-5 and 8-11 teach a vehicle (Garza: Figs. 1-10) comprising: 	a first antenna configured to capture a first radio-frequency (RF) signal (see analysis of the rejection of claims 3 and 8);  	an energy storage element (see analysis of the rejection of claims 1 and 8); and  	an RF signal harvesting apparatus (see analysis of the rejection of claims 1 and 8; also see Garza: Fig. 4: child safety monitoring apparatus 300), comprising:  		a memory that stores computer-executable instructions (Garza: Col. 9, line 42 through Col. 10, line 19; also see Fig. 4: EEPROM 312); and  		a processor (Garza: Col. 9, line 42 through Col. 10, line 19; Fig. 4: MCU Bluetooth 310) configured to access the memory and execute the computer-executable instructions to at least:  			obtain a first amount of electrical energy from at least a portion of the first RF signal captured by the first antenna (Garza: Col. 12, lines 30-42; also see Col. 14, lines 15-37;  Figs. 7-8 and corresponding disclosure; Abolhasan: claim 3);  			store the first amount of electrical energy in the energy storage element (Garza: Col. 12, lines 30-42; also see Col. 14, lines 15-37;  Figs. 7-8 and corresponding disclosure); and  			provide, based on the stored first amount of electrical energy, power to a device from the energy storage element Garza: Col. 12, lines 30-42; also see Col. 14, lines 15-37;  Figs. 7-8 and corresponding disclosure. 	10) Regarding claim 16, Garza and Abolhasan teach wherein the processor is further configured to access the memory and execute computer-executable instructions to: 	identify one of a frequency component or a frequency band in the first RF signal (Abolhasan: claims 2-3); and 	configure the first antenna to obtain the first amount of electrical energy from the one of the frequency component or the frequency band (Abolhasan: claims 2-3). 	11) Regarding claim 17, Garza and Abolhasan teach further comprising a second antenna configured to capture a second radio-frequency (RF) signal, the processor further configured to access the memory and execute computer-executable instructions to: 	obtain a second amount of electrical energy from at least a portion of the second RF signal captured by the second antenna (Abolhasan: claims 2-3);  	store, in the energy storage element, the second amount of electrical energy (Abolhasan: claims 2-3); and 	provide power to the device from the energy storage element and based on the stored first amount of electrical energy and the stored second amount of electrical energy (Abolhasan: claims 2-3). 	12) Regarding claim 18, Garza and Abolhasan teach wherein the first antenna is tuned to a cellular radio frequency and the second antenna is tuned to a Wi-Fi signal frequency (see analysis of the rejection of claims 4-5 and 9-11). 	12) Regarding claim 19, Garza and Abolhasan teach wherein the first RF signal comprises a band of cellular radio frequencies and the second RF signal comprises a band of Wi-Fi signal frequencies (Abolhasan discloses, in claims 2-3, that the multi-resonator system is able to tune to broad range spectrum that include cellular system and WiFi system. Thus, at the filing of invention, it would have been obvious to a person of ordinary skill in the art to configure the system cover a frequency band for cellular radio and for WiFi signal frequencies).
Allowable Subject Matter
Claim(s) 6, 12-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 10033424 B2; US 10587150 B1; US 20050061568 A1; US 20080252432 A1; US 20110115605 A1; US 20180337563 A1, system using ambient RF signaling detection to harvest energy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684